Citation Nr: 1317186	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for hypertension and related heart disability to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board observes that the Veteran submitted a substantive appeal in August 2009 that included entitlement to service connection for posttraumatic stress disorder (PTSD).  During the course of the appeal, the RO granted service connection for PTSD in an August 2012 rating decision.  As the RO granted in full the benefits on appeal, the service connection claim for PTSD is no longer in appellate status and no further consideration is required.

The Board remanded these matters in October 2012 for further development. Thereafter, the RO continued the denial of each claim as reflected in the December February 2013 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise on whether the Veteran's current hepatitis C is related to active military service.

2.  The preponderance of the evidence shows that the Veteran's hypertension was not diagnosed in service or within one year after discharge from service, it is not otherwise related to active military service and it is not caused by or aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2012).  

2.  Hypertension was not incurred in, or aggravated by active military service, nor may it be presumed to have been incurred therein and hypertension is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting in full the Veteran's service connection claim for hepatitis C.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With regard to a claim for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a letter dated in October 2008 satisfied the duty to notify provisions prior to the initial AOJ decision in February 2009.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for hypertension.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a VA examination report dated in December 2012 and lay statements from the Veteran.  

The December 2012 VA examination report reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing an evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's hypertension and she provided an explanation for her opinion, which appear to be based on both the medical and lay evidence of record and reflects consideration of medical principles.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

This issue was previously remanded in October 2012 to provide the Veteran with a VA examination and opinion.  The record contains a December 2012 VA examination report that addresses the questions raised by the Board and it was supported by an adequate explanation.  Accordingly, the Board finds that there has been substantial compliance with the October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  The Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Merits of the Claims for Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Hepatitis C

In assessing the Veteran's service connection claim for hepatitis C, the evidence must show that the Veteran has the claimed disability.  VA treatment records document that the Veteran has a diagnosis of hepatitis C.  Accordingly, the evidence shows that the Veteran has a current diagnosis of the claimed disability.

The Board observes that the Veteran's service treatment records show that the Veteran was not diagnosed with or treated for hepatitis C at any time during his active military service.  The evidence reveals that the Veteran had a gunshot wound to left foot in January 1967 during service, but it appears that he did not receive a blood transfusion with respect to this incident.  The Veteran's service treatment records also show that he was treated for at least two types of sexually transmitted diseases during active military service indicating that the Veteran engaged in unprotected sexual activities.  Thus, the Veteran's service treatment records document a risk factor for hepatitis C.

Furthermore, the evidence of record includes a positive medical opinion relating the Veteran's hepatitis C to the documented risk factor in service.  In this regard, the VA examiner in December 2012 provided the opinion that the Veteran's hepatitis C is at least as likely as not related to active military service.  She explained that the Veteran reported a history of multiple episodes of unprotected sex in service.  The Veteran's statements are supported by the service treatment records that document a diagnosis of gonococcal urethritis in February 1967 indicating unprotected sex in service.  Given that unprotected sex is one of the risk factors for hepatitis C and the Veteran had no other risk factors for this condition, it is at least as likely as not that hepatitis C is related to his risk factor of unprotected sex.  The Board finds that this opinion is persuasive and probative as the examiner reviewed the claims file and provided a clear explanation for her opinion based on the evidence of record and general medical knowledge.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the record does not contain any medical opinion to the contrary.

In light of the foregoing, the Board finds that the evidence is at least in equipoise on whether the Veteran's current diagnosis of hepatitis C is related to active military service.  Accordingly, entitlement to service connection for hepatitis C is warranted. 

Hypertension

As noted above, the Veteran must have a current diagnosis of hypertension to receive direct or secondary service connection for the claimed disability.  VA treatment records reveal that the Veteran has a current diagnosis of hypertension.  Accordingly, the evidence shows that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records do not show any complaints of, treatment for or a diagnosis of hypertension during active military service.  The Veteran's October 1967 separation examination did not provide a diagnosis of hypertension.  However, the separation examination contains an elevated blood pressure reading of 140/86, which might indicate Stage I hypertension.  See VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (indicating that Stage I hypertension is classified as 140 to 159 systolic or 90 to 99 diastolic). 

A VA treatment record dated in March 2009 reveals that the Veteran had a thirty year history of hypertension.  This indicates that the Veteran was diagnosed with hypertension at least 10 years after military service.  Furthermore, the first medical evidence in the record that shows that the Veteran had a diagnosis of hypertension was in September 1997, approximately 30 years after military service.  

With respect to the issue of whether the Veteran's hypertension had its onset in service or is otherwise related to the Veteran's active military service, the record contains a negative medical opinion.  The Veteran was provided with a VA examination in December 2012.  After reviewing the claims file and examining the Veteran, the examiner determined that the Veteran's hypertension is less likely than not related to active military service.  She explained that the Veteran only had two blood pressure readings in service.  One reading was normal and the other one was borderline hypertension.  There were no repeat blood pressure readings in service.  The examiner noted that the diagnosis of hypertension is made with at least three elevated blood pressure readings, which there are no evidence of in service or within one year of service.  She also observed that the Veteran was not diagnosed with hypertension until around 1980.  The Board finds that this opinion is persuasive and probative as the examiner reviewed the record and provided a clear explanation for her opinion based on the evidence of record and clinical experience.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board recognizes that the Veteran indicates that his hypertension is related active military service.  Lay persons can provide an account of observable symptoms.  See Clyburn, 12 Vet. App. at 301; Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran's lay assertions that his hypertension had its onset in service or is otherwise related to service have no probative value because such opinion requires special medical knowledge.  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current hypertension and his military service.  

With respect to whether the Veteran's service-connected PTSD caused or aggravated the Veteran's current hypertension, the record contains a negative medical opinion.  The VA examiner in December 2012 provided the opinion that it is less likely than not that the Veteran's hypertension is proximately due to or aggravated by the veteran's service-connected PTSD.  She explained that the Veteran's PTSD was diagnosed many years after hypertension was diagnosed and there was no worsening of blood pressure since the diagnosis of PTSD.  The Board finds that the opinion by the examiner is persuasive and probative as she provided an explanation based on the evidence of record and medical knowledge.  

In this case, the record does not contain any probative medical evidence or opinion that would indicate the Veteran's current hypertension is related to military service or his service-connected PTSD.  As discussed above, the only probative medical evidence of record asserts that the Veteran's hypertension is not related to military service and is not caused by or aggravated by his service-connected PTSD.

In conclusion, the evidence of record shows that the probative medical opinion provides evidence against the claim that the Veteran's hypertension is related to military service or is caused by or aggravated by service-connected PTSD.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension and the claim is not warranted.


ORDER

Entitlement to service connection for hepatitis C is granted. 

Entitlement to service connection for hypertension and related heart disability to include as secondary to service-connected disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


